Case 1:18-cv-06460-SJ-CLP Document 14 Filed 12/10/18 Page 1 of 25 PageID #: 39



                      UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF NEW YORK (BROOKLYN)
______________________________________________________________________________

KIMBERLY ANN THOMAS,                                   CASE NO. 1:18-cv-06460-SJ-CLP
          Plaintiff,                                    ECF Case

       vs.

TRANS UNION, LLC, in its own                           TRANS UNION, LLC’S ANSWER TO
name and d/b/a TRANS UNION                             PLAINTIFF’S COMPLAINT AND
RENTAL SCREENING SOLUTIONS,                            AFFIRMATIVE DEFENSES
INC. and TRANSUNION RENTAL
SCREENING SOLUTIONS, INC., in its
own name;
              Defendants.


       Trans Union, LLC (“Trans Union”), by counsel, responds to Plaintiff’s Complaint (the

“Complaint”) as follows. For the Court’s convenience, Plaintiff’s allegations are set forth verbatim

with Trans Union’s responses immediately following.

                                     Preliminary Statement

       1.      Plaintiff brings this action against Defendants to recover actual, statutory, and

punitive damages, injunctive relief, and statutory attorney’s fees pursuant to the Fair Credit

Reporting Act, 15 U.S.C. § 1681 et seq. (“FCRA”) and the New York Fair Credit Reporting Act,

NY General Business Law §380 et seq. (“NY FCRA”).

       ANSWER:         Trans Union denies that it violated the FCRA (or any other law). Trans

Union denies that Plaintiff is entitled to any damages, costs, fees or other relief from or against

Trans Union. Trans Union states that the remaining allegations of this paragraph are legal

conclusions and, so stating, denies them.




                                             Page 1 of 25
Case 1:18-cv-06460-SJ-CLP Document 14 Filed 12/10/18 Page 2 of 25 PageID #: 40



        2.      Congress enshrined within the FCRA the “need to insure that consumer reporting

agencies exercise their grave responsibilities with fairness, impartiality, and a respect for the

consumer’s right to privacy.” § 1681(a)(4).

        ANSWER:         Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

        3.      Moreover, Congress has plainly stated the purpose of the FCRA is “to require that

consumer reporting agencies adopt reasonable procedures for meeting the needs of commerce for

consumer credit, personnel, insurance, and other information in a manner which is fair and

equitable to the consumer, with regard to the confidentiality, accuracy, relevancy, and proper

utilization of such information . . . .” § 1681(b).

        ANSWER:         Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

        4.      Similarly, courts have stated that the purpose of the FCRA is to address the “serious

problem in the credit reporting industry . . . of inaccurate or misleading information.” Kilpakis v.

JPMorgan Chase Fin. Co., LLC, 229 F. Supp. 3d 133, 142 (E.D.N.Y. 2017) (quoting Koropoulos

v. Credit Bureau, Inc. 734 F.2d 37, 40 at fn. 4 (DC Cir. 1984) (citations omitted) (emphasis in

original). See also, e.g., Porter v. Talbot Perkins Children’s Servs., 355 F. Supp. 174, 176

(S.D.N.Y. 1973) (“The purpose of the Fair Credit Reporting Act is to protect an individual from

inaccurate or arbitrary information about [the individual] in a consumer report that is being used

as a factor in determining the individual’s eligibility for credit, insurance or employment.”) (citing

116 Cong. Rec. 36572 (1970)).

        ANSWER:         Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.




                                               Page 2 of 25
Case 1:18-cv-06460-SJ-CLP Document 14 Filed 12/10/18 Page 3 of 25 PageID #: 41



       5.      Plaintiff is a consumer and Defendants are consumer reporting agencies (“CRAs”)

within the meaning of the FCRA. More specifically, Trans Union and TURSS operate as a single

CRA. Trans Union has structured itself so as to warehouse its sale of consumer reports in one

entity, and its sale of, among other types of consumer reports, certain landlord-tenant purposed

consumer reports in a second entity, TURSS. Trans Union is the sole owner of TURSS and has

substantial involvement in TURSS operations with respect to the production of, and the

information included in, (a) consumer reports that TURSS sells, and (b) disclosure of information

to consumers by TURSS.

       ANSWER:         Trans Union admits that it is a “consumer reporting agency” as that term is

defined by the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. As Plaintiff’s remaining

allegations are stated and absent a proper definition of the terms employed Trans Union states that

it lacks knowledge or information at this time sufficient to form a belief about the truth of these

allegations as they apply to Trans Union, which has the effect of a denial under Rule 8(b)(5). Trans

Union states that it lacks knowledge or information sufficient to form a belief about the truth of

the remaining allegations, which has the effect of a denial under Rule 8(b)(5).

       6.      This is a “mixed file” case. A mixed file occurs when a CRA “mixes” information

belonging to one consumer with the file of another consumer. Here, because Defendants failed to

maintain and/or follow reasonable procedures to assure the maximum possible accuracy of

information in Plaintiff’s credit file, Defendants mixed landlord-tenant screening records or

information for another consumer into Plaintiff’s credit file (“Mixed File Information”).

       ANSWER:         Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a




                                             Page 3 of 25
Case 1:18-cv-06460-SJ-CLP Document 14 Filed 12/10/18 Page 4 of 25 PageID #: 42



response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

           7.       Specifically, because of the Mixed File Information, Defendants inaccurately

published a consumer report stating that - pursuant to Civil Court of the City of New York, County

of Kings, Housing Part, case No. LT-087030-14/KI, concerning 196 Rockaway PKWY [sic], Apt.

5D; Brooklyn, NY 11212 (“Eviction Proceeding”) - Plaintiff fell under the dataset “New York

Evictions.”1

           ANSWER:          Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations as they apply to Trans Union, which

has the effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations, which has the

effect of a denial under Rule 8(b)(5).

           8.       Because of Mixed File Information in the Report Defendants sold to real estate

property management company Hudson Gilbert Inc. (“Hudson Gilbert”) indicating that Plaintiff

had been evicted from the Rockaway PKWY [sic] Apartment in the Eviction Proceeding,

Plaintiff’s application to lease an apartment on Fenimore Street (“Fenimore Street Apartment”) in

Brooklyn, New York was denied.

           ANSWER:          Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations as they apply to Trans Union, which

has the effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations, which has the

effect of a denial under Rule 8(b)(5).



1
    The Eviction Proceeding is referred to on the consumer report at issue (“Report”) as case 2014K087030.


                                                      Page 4 of 25
Case 1:18-cv-06460-SJ-CLP Document 14 Filed 12/10/18 Page 5 of 25 PageID #: 43



       9.      In fact, Plaintiff never lived at 196 Rockaway PKWY [sic], Apt 5D (“Rockaway

PKWY Apartment”). Nor has Plaintiff ever been evicted from housing or sued by a landlord for

any reason. Indeed, prior to the prior to the filing of this Complaint, Plaintiff has never been a

party to a lawsuit of any kind.

       ANSWER:         Trans Union states that it lacks knowledge or information sufficient to form

a belief about the truth of these allegations, which has the effect of a denial under Rule 8(b)(5).

       10.     By selling a Report about Plaintiff containing derogatory Mixed File Information

about Plaintiff’s supposed eviction from the Rockaway PKWY Apartment, Defendants violated

the § 1681e(b) of the FCRA (and an analogous provision of the NY FCRA) by failing to maintain

and/or follow procedures to ensure the maximum possible accuracy of the information they

reported about Plaintiff.

       ANSWER:         Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       11.     As a direct and proximate result of Defendants’ willful and/or negligent actions,

conduct, and omissions, including but not necessarily limited to reporting of inaccurate derogatory

Mixed File Information to Hudson Gilbert, Defendants [sic] (a) unlawfully disparaged Plaintiff’s

fiscal responsibility as a debtor, creditworthiness, and character, (b) thereby causing Plaintiff (i)

to be denied an opportunity to relocate herself and her five children from a New York City public

shelter to the Fenimore Street Apartment, and (ii) to suffer substantial anxiety and emotional

distress, all of which are cognizable damages pursuant to the FCRA.




                                             Page 5 of 25
Case 1:18-cv-06460-SJ-CLP Document 14 Filed 12/10/18 Page 6 of 25 PageID #: 44



       ANSWER:         Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       12.     Defendants’ willful violations of the FCRA entitles Plaintiff to an award of punitive

damages.

       ANSWER:         Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

                                     Jurisdiction and Venue

       13.     The jurisdiction of this Court is conferred by 15 U.S.C. § 1681(p). This Court has

supplemental jurisdiction of those state law claims asserted herein pursuant to 28 U.S.C. § 1367(a).

       ANSWER:         Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

       14.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2).

       ANSWER:         Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

                                            The Parties

       15.     Plaintiff, Kimberly Ann Thomas, is an individual and “consumer” within the

meaning of the FCRA (15 U.S.C. § 1681a(c)) and NY FCRA (NY GBL § 380-a(b)). Plaintiff

resides at 3003 Seagirt Avenue, Apartment 2, Far Rockaway, NY 11691.




                                             Page 6 of 25
Case 1:18-cv-06460-SJ-CLP Document 14 Filed 12/10/18 Page 7 of 25 PageID #: 45



       ANSWER:          Trans Union states that it lacks knowledge or information sufficient to form

a belief about the truth of these allegations, which has the effect of a denial under Rule 8(b)(5).

Trans Union states that the remaining allegations of this paragraph are legal conclusions and, so

stating, denies them.

       16.     Trans Union [sic] LLC is a Delaware limited liability company, duly authorized

and qualified to do business in the State of New York. Trans Union [sic] LLC is a Defendant, in

its own name and in its capacity doing business as TransUnion Rental Screening Solutions, Inc.

       ANSWER:          Trans Union admits that it is a Delaware limited liability company with its

principal place of business in Chicago, Illinois. Trans Union states that the remaining allegations

of this paragraph are legal conclusions and, so stating, denies them.

       17.     TransUnion Rental Screening Solutions, Inc. is also a Defendant in its own name.

TransUnion Rental Screening Solutions, Inc. is a private corporation and a wholly-owned

subsidiary of Trans Union [sic] LLC, and maintains a principal place of business at 5889 South

Greenwood Plaza Boulevard, Suite 201, Greenwood Village, Colorado.

       ANSWER:          Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

                                        Factual Allegations

Trans Union’s tenant-screening products

       18.     Trans Union’s best-known product is conventional credit reporting. However,

through its subsidiary TURSS, Trans Union provides a product called SmartMove, an online tenant

screening solution that enables landlords and real estate agents to screen rental applicants. See

https://www.transunion.com/product/smartmove.          In addition to providing tenant-screening

reports via its SmartMove product through TURSS, Trans Union also provides tenant-screening




                                             Page 7 of 25
Case 1:18-cv-06460-SJ-CLP Document 14 Filed 12/10/18 Page 8 of 25 PageID #: 46



reports to landlords and property managers directly through its ResidentScreening product, which

Trans Union offers through its CreditRetriever platform.

See https://residentscreening.transunion.com.

       ANSWER:         Trans Union states that the webpage listed above speaks for itself. As

Plaintiff’s remaining allegations are stated and absent a proper definition of the terms employed

Trans Union states that it lacks knowledge or information at this time sufficient to form a belief

about the truth of these allegations as they apply to Trans Union, which has the effect of a denial

under Rule 8(b)(5). Trans Union states that it lacks knowledge or information sufficient to form a

belief about the truth of the remaining allegations, which has the effect of a denial under Rule

8(b)(5).

Trans Union’s SmartMove tenant-screening platform

       19.     For its tenant-screening business through TURSS, Trans Union, markets its

services as follows:

               Great reports. Great convenience. Great tenants.

               It used to be that accurate screening of tenants was only available for large property
               management companies. But TransUnion changed that with SmartMove—a
               convenient tenant screening service tailored for property owners who manage
               properties on a smaller scale. Now property owners can get access to accurate
               credit, criminal and eviction histories on renters, and receive custom leasing
               recommendations in order to make quicker and better-informed decisions.

               SmartMove’s patented tenant screening product allows renters to “push” credit
               reports directly to landlords, which enables credit screening while protecting
               consumer information. Accounts can be created for free and reports delivered in a
               matter of minutes. And... it’s completely paperless, as it’s all processed online.

               SmartMove offers a convenient and reliable way to help ensure that landlords
               identify great tenants for their properties and renters have a secure way in which to
               pass their information.

       See https://www.transunion.com/product/smartmove.




                                             Page 8 of 25
Case 1:18-cv-06460-SJ-CLP Document 14 Filed 12/10/18 Page 9 of 25 PageID #: 47



       ANSWER:        Trans Union states that the website listed above speaks for itself. As

Plaintiff’s remaining allegations are stated and absent a proper definition of the terms employed

Trans Union states that it lacks knowledge or information at this time sufficient to form a belief

about the truth of these allegations as they apply to Trans Union, which has the effect of a denial

under Rule 8(b)(5). Trans Union states that it lacks knowledge or information sufficient to form a

belief about the truth of the remaining allegations, which has the effect of a denial under Rule

8(b)(5).

       20.     Further, with respect to SmartMove, Trans Union touts the following “Product

Highlights”:

               Straight from the source
               One of the three nationwide consumer reporting agencies that tracks and reports
               consumer payment histories

               Reliable data
               Maintained and delivered in accordance with the FCRA

               Broad coverage
               Millions of records covering credit, criminal and evictions histories

               More accurate matching
               Advanced matching logic to match your rental applicants to our report histories

               Just for Tenant Screening
               Report types and formats are specific to helping you decide which rental applicant
               to choose
       See https://www.transunion.com/product/smartmove




                                            Page 9 of 25
Case 1:18-cv-06460-SJ-CLP Document 14 Filed 12/10/18 Page 10 of 25 PageID #: 48



       ANSWER:        Trans Union states that the website listed above speaks for itself. As

Plaintiff’s remaining allegations are stated and absent a proper definition of the terms employed

Trans Union states that it lacks knowledge or information at this time sufficient to form a belief

about the truth of these allegations as they apply to Trans Union, which has the effect of a denial

under Rule 8(b)(5). Trans Union states that it lacks knowledge or information sufficient to form a

belief about the truth of the remaining allegations, which has the effect of a denial under Rule

8(b)(5).

Trans Union’s ResidentScreeningplatform

       21.     ResidentScreening is another tenant-screening platform, which Trans Union offers

directly to customers as part of its CreditRetriever product.          Trans Union markets its

ResidentScreening platform as follows:

               The enhanced TransUnion ResidentScreening platform is:

               FAST: Screen applicants in just 60 seconds

               SIMPLE: Enter addresses with predictive address entry

               EFFORTLESS: Easily navigate screens

               CLEAR: Get clearer, more concise screening results

       See https://residentscreening.transunion.com/




                                            Page 10 of 25
Case 1:18-cv-06460-SJ-CLP Document 14 Filed 12/10/18 Page 11 of 25 PageID #: 49



       ANSWER:          Trans Union states that the website listed above speaks for itself. As

Plaintiff’s remaining allegations are stated and absent a proper definition of the terms employed

Trans Union states that it lacks knowledge or information at this time sufficient to form a belief

about the truth of these allegations as they apply to Trans Union, which has the effect of a denial

under Rule 8(b)(5). Trans Union states that it lacks knowledge or information sufficient to form a

belief about the truth of the remaining allegations, which has the effect of a denial under Rule

8(b)(5).

       22.      Further concerning its ResidentScreening platform, Trans Union states that it

provides, among other things:

                Full Eviction Coverage Instantly access applicants’ eviction history and trust
                TransUnion’s data driven recommendation to predict future evictions

                Comprehensive Compliance Trust that your screening results are designed to
                comply with the Fair Credit Reporting Act and other laws

           See https://www.transunion.com/product/resident-screening.

       ANSWER:          Trans Union states that the website listed above speaks for itself. As

Plaintiff’s remaining allegations are stated and absent a proper definition of the terms employed

Trans Union states that it lacks knowledge or information at this time sufficient to form a belief

about the truth of these allegations as they apply to Trans Union, which has the effect of a denial

under Rule 8(b)(5). Trans Union states that it lacks knowledge or information sufficient to form a

belief about the truth of the remaining allegations, which has the effect of a denial under Rule

8(b)(5).

Defendants are consumer reporting agencies under the FCRA




                                            Page 11 of 25
Case 1:18-cv-06460-SJ-CLP Document 14 Filed 12/10/18 Page 12 of 25 PageID #: 50



         23.       Defendants are regularly engaged in the business of assembling, evaluating, and

disbursing information concerning consumers for the purpose of furnishing consumer reports to

third parties.

         ANSWER:             Trans Union admits that it is a “consumer reporting agency” as that term is

defined by the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. Trans Union states that the

remaining allegations of this paragraph are legal conclusions and, so stating, denies them.

         24.       The data and reports Defendants sell are used and expected to be used for multiple

purposes governed by 15 U.S.C. § 1681b, and the public records data included in each report bears

on the credit history, creditworthiness, reputation, personal characteristics and mode of living of

each respective consumer.

         ANSWER:             Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

         25.       Defendants’ misattribution of the Eviction Proceeding to Plaintiff is a symptom of

a systemic problem at Trans Union. Trans Union is and has been aware of the extensive allegations

of problems in its reporting of public record information, including the reporting of civil

judgments, related to other consumers. See, e.g., Stipulation and Agreement of Settlement entered

into between Trans Union and putative class representatives and related documents concerning

settlement of class action claims against Trans Union concerning public record reporting.2

         ANSWER:             Trans Union states that the documents identified at the specified website

addresses referenced below in Footnote 2 speak for themselves. Trans Union denies the remaining



2 See (a) www.tupublicrecordsettlement.com/pdf/Settlement_Agreement.pdf (Stipulation and Agreement of Settlement of class
action claims), and (b) www.tupublicrecordsettlement.com/pdf/Preliminary_Order.pdf (Order (1) Conditionally Certifying A
Settlement Class, (2) Preliminarily Approving Class Action Settlement, (3) Approving Notice Plan and (4) Setting Final Approval
Hearing for civil actions entitled Carolyn Clark v. TransUnion. LLC. United States District Court for the Eastern District of
Virginia, Case No. 3:15-cv-000391 and Olga Anderson, et al. v. TransUnion. LLC, United States District Court for the Eastern
District of Virginia, Case No. 3:16-cv-000558).



                                                        Page 12 of 25
Case 1:18-cv-06460-SJ-CLP Document 14 Filed 12/10/18 Page 13 of 25 PageID #: 51



allegations of this paragraph as they apply to Trans Union. Trans Union denies that the remaining

statements contained in this paragraph require a response from Trans Union as they do not

constitute allegations asserted against it, pursuant to Rule 8(b)(1)(B), and thus are considered

denied or avoided under Rule 8(b)(6).

       26. Defendants in this action, as well as a host of other entities under the Trans Union

umbrella, are integrated as a single national CRA (Defendant Trans Union LLC), with all databases

marketed and made available to each of Trans Union’s customers regardless of structure or

category of content. For example, a tenant screening user can obtain a single report through either

the SmartMove or TenantScreening platforms that contain both credit reporting data and criminal

history data. Employer customers can receive all of the data in the public records database as well

as the conventional credit history data.

       ANSWER:         As Plaintiff’s allegations are stated and absent a proper definition of the

terms employed Trans Union states that it lacks knowledge or information at this time sufficient

to form a belief about the truth of these allegations as they apply to Trans Union, which has the

effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or information

sufficient to form a belief about the truth of the remaining allegations, which has the effect of a

denial under Rule 8(b)(5).

       27.     Accordingly, Defendants operate collectively and jointly as a national “consumer

reporting agency,” as defined in section 1681a(f) of the FCRA. Defendants are therefore subject

to the requirements of the FCRA and sell consumer reports about millions of consumers annually.

       ANSWER:         Trans Union admits that it is a “consumer reporting agency” as that term is

defined by the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. Trans Union states that the

remaining allegations of this paragraph are legal conclusions and, so stating, denies them.




                                            Page 13 of 25
Case 1:18-cv-06460-SJ-CLP Document 14 Filed 12/10/18 Page 14 of 25 PageID #: 52



Mixed File Information reported by Defendants delayed Plaintiff and her children from moving
out of a New York City public shelter

         28.   In or about January 2017, Plaintiff Kimberly Ann Thomas learned of the Eviction

Proceeding after she applied for the Fenimore Street apartment through Hudson Gilbert. Plaintiff’s

application was denied, pursuant to information disclosed to Plaintiff by a Hudson Gilbert agent,

because inaccurate and derogatory Mixed File Information on a background check report prepared

by Defendants incorrectly showed Plaintiff’s name under “Dataset: New York Evictions,” and

listed the Rockaway PKWY [sic] Apartment and docket number of the Eviction Proceeding.

Based on the Report, Hudson Gilbert informed Plaintiff that it could not approve Plaintiff for the

Fenimore Street Apartment.

         ANSWER:       Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations as they apply to Trans Union, which

has the effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations, which has the

effect of a denial under Rule 8(b)(5).

         29.   At the time of Plaintiff’s application for the Fenimore Street Apartment through

Hudson Gilbert in January 2017, Plaintiff was attempting to relocate herself and her five children

out of a public shelter operated by the City of New York at 882 Dumont Avenue, Brooklyn, NY

11207.

         ANSWER:       Trans Union states that it lacks knowledge or information sufficient to form

a belief about the truth of these allegations, which has the effect of a denial under Rule 8(b)(5).

         30.   Upon information and belief, Hudson Gilbert was at all relevant times a party to an

agreement with Defendants, pursuant to which Hudson Gilbert paid Defendants a fee to obtain




                                             Page 14 of 25
Case 1:18-cv-06460-SJ-CLP Document 14 Filed 12/10/18 Page 15 of 25 PageID #: 53



access to their SmartMove platform and/or Trans Union’s direct ResidentScreening platform

through its CreditRetriever product, to evaluate applicants for residential leasing.

        ANSWER:         Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations as they apply to Trans Union, which

has the effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations, which has the

effect of a denial under Rule 8(b)(5).

        31.     Under the SmartMove and ResidentScreening platforms, Trans Union provides

companies like Hudson Gilbert with a background search information concerning housing

applicants like Plaintiff.

        ANSWER:         As Plaintiff’s allegations are stated and absent a proper definition of the

terms employed Trans Union states that it lacks knowledge or information at this time sufficient

to form a belief about the truth of these allegations as they apply to Trans Union, which has the

effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or information

sufficient to form a belief about the truth of the remaining allegations, which has the effect of a

denial under Rule 8(b)(5).

        32.     In approximately January 2017, Defendants sold Hudson Gilbert the Report in

connection with Plaintiff’s application for the Fenimore Street Apartment. The inaccurate and

derogatory Mixed File Information on the Report, incorrectly showing Plaintiff’s name under

“Dataset: New York Evictions,” listed the Rockaway PKWY [sic] Apartment and the docket

number of the Eviction Proceeding. The fact that Plaintiff appeared on the Report is the result of

Defendants’ mixing of the credit file of Plaintiff, Kimberly Ann Thomas, with the credit file of

another individual with a similar name. The Report was grossly defamatory and inaccurate. As




                                             Page 15 of 25
Case 1:18-cv-06460-SJ-CLP Document 14 Filed 12/10/18 Page 16 of 25 PageID #: 54



stated above, Plaintiff was not a party to the Eviction Proceeding, and she has never been a party

to any landlord-tenant dispute.

       ANSWER:         Trans Union denies that it violated the FCRA (or any other law). Trans

Union states that it lacks knowledge or information at this time sufficient to form a belief about

the truth of the remaining allegations as they apply to Trans Union, which has the effect of a denial

under Rule 8(b)(5). Trans Union states that it lacks knowledge or information sufficient to form a

belief about the truth of the remaining allegations, which has the effect of a denial under Rule

8(b)(5).

       33.     Because of the Report, Plaintiff was unable to relocate herself and her five children

from the very difficult living conditions in a New York City public shelter at a time when, but for

the Report, she could have relocated her family out of the shelter and into the Fenimore Street

Apartment.

       ANSWER:         Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations as they apply to Trans Union, which

has the effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations, which has the

effect of a denial under Rule 8(b)(5).

       34.     By issuing a Report concerning Plaintiff with Mixed File Information concerning

the Eviction Proceeding, Defendants failed to employ and/or follow reasonable procedures to

comply with their duty under § 1681e(b) to assure the maximum possible accuracy of information

they reported on consumer reports about Plaintiff.

       ANSWER:         Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a




                                             Page 16 of 25
Case 1:18-cv-06460-SJ-CLP Document 14 Filed 12/10/18 Page 17 of 25 PageID #: 55



response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       35.     Because Defendants sold the Report stating that Plaintiff was evicted from the

Rockaway PKWY [sic] Apartment, Plaintiff suffered damage to her reputation for

creditworthiness, emotional harm, stress and embarrassment.

       ANSWER:         Trans Union denies that it violated the FCRA (or any other law). Trans

Union states that it lacks knowledge or information at this time sufficient to form a belief about

the truth of the remaining allegations as they apply to Trans Union, which has the effect of a denial

under Rule 8(b)(5). Trans Union states that it lacks knowledge or information sufficient to form a

belief about the truth of the remaining allegations, which has the effect of a denial under Rule

8(b)(5).

       36.     Moreover, Plaintiff was compelled to spend substantial time taking steps to

establish with Trans Union that she was not a party to the Eviction Proceeding. Due to Plaintiff’s

efforts, Trans Union ultimately informed Plaintiff that its investigation had resulted in the removal

of its record of the Eviction Proceeding from Defendants’ database.

       ANSWER:         Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations as they apply to Trans Union, which

has the effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations, which has the

effect of a denial under Rule 8(b)(5).

       37.     At all times pertinent hereto, Defendants were acting by and through their agents,

servants and/or employees, who were acting within the scope and course of their employment, and

under the direct supervision and control of Defendants.




                                             Page 17 of 25
Case 1:18-cv-06460-SJ-CLP Document 14 Filed 12/10/18 Page 18 of 25 PageID #: 56



       ANSWER:          Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

       38.       At all times pertinent hereto, the acts and omissions in violation of the FCRA by

Defendants, as well as their agents, servants and/or employees, were intentional, willful, reckless,

and in wanton disregard for Plaintiff’s rights. As such, Defendants are liable for, among other

relief, statutory damages, pecuniary and nonpecuniary actual damages, reasonable attorney’s fees

and costs, and punitive damages pursuant to FCRA § 1681n.

       ANSWER:          Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       39.       Alternatively, the acts and omissions in violation of the FCRA by Defendants, as

well as their agents, servants and/or employees, was [sic] Defendants as well as their agents,

servants and/or employees, were negligent. As such, Defendants are liable for, among other relief,

statutory damages, pecuniary and nonpecuniary actual damages, and reasonable attorney’s fees

and costs, pursuant to FCRA § 1681o.

       ANSWER:          Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

                                  FIRST CAUSE OF ACTION
                               VIOLATIONS OF FCRA § 1681e(b)

       40.       Plaintiff incorporates the foregoing paragraphs as though the same were set forth at

length herein.



                                              Page 18 of 25
Case 1:18-cv-06460-SJ-CLP Document 14 Filed 12/10/18 Page 19 of 25 PageID #: 57



       ANSWER:          Trans Union reasserts its answers and responses set forth herein.

       41.     At all times pertinent hereto, Defendants were a [sic] “persons” and, together, a

single “consumer reporting agency” as those terms are defined by 15 U.S.C. §§ 1681a(b) and (f).

       ANSWER:          Trans Union admits that it is a “consumer reporting agency” as that term is

defined by the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. Trans Union states that the

remaining allegations of this paragraph are legal conclusions and, so stating, denies them.

       42.     At all times pertinent hereto, Plaintiff was a “consumer” as that term is defined by

15 U.S.C. § 1681a(c).

       ANSWER:          Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

       43.     At all times pertinent hereto, the above-described Report was a “consumer report”

as that term is defined by 15 U.S.C. § 1681a(d).

       ANSWER:          Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

       44.     Pursuant to 15 U.S.C. § 1681n and 15 U.S.C. § 1681o, Defendants are liable to the

Plaintiff for willfully and negligently failing to comply with the requirements imposed on

consumer reporting agencies concerning the maximum possible of information in consumer

reports published to third-parties pursuant to 15 U.S.C. § 1681e(b).

       ANSWER:          Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).




                                             Page 19 of 25
Case 1:18-cv-06460-SJ-CLP Document 14 Filed 12/10/18 Page 20 of 25 PageID #: 58



       45.     The conduct of Defendants is a direct and proximate cause of, as well as a

substantial factor in, bringing about serious injuries, actual damages and harm to the Plaintiff that

are outlined more fully above. As a result, Defendants are liable to the Plaintiff for the full amount

of statutory, actual and punitive damages, along with the attorney’s fees and the costs of litigation,

as well as such further relief, as may be permitted by law.

       ANSWER:         Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

                               SECOND CAUSE OF ACTION
                            VIOLATIONS OF NY FCRA § 380-j(e)

       46.     Plaintiff realleges and incorporates the above paragraphs as if reasserted and

realleged herein.

       ANSWER:         Trans Union reasserts its answers and responses set forth herein.

       47.     Defendants violated the NY FCRA by failing to establish and/or to follow

reasonable procedures to assure maximum possible accuracy of the information concerning

Plaintiff in the preparation of Plaintiff’s Report and credit files that Defendants published and

maintained, in violation of § 380-j(e).

       ANSWER:         Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       48.     These violations of § 380-j(e) were willful. A [sic] such, Defendants are liable for

actual damages, costs and reasonable attorney’s fees, and punitive damages in an amount to be



                                             Page 20 of 25
Case 1:18-cv-06460-SJ-CLP Document 14 Filed 12/10/18 Page 21 of 25 PageID #: 59



determined by the Court pursuant to § 380-l. Plaintiff also is entitled to injunctive relief restraining

Defendants from any further violations of Plaintiff’s rights pursuant to the NY FCRA.

        ANSWER:         Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

        49.     In the alternative, Defendants were negligent, entitling Plaintiff to recover actual

damages and costs and reasonable attorney’s fees pursuant to § 380-m, as well as injunctive relief

restraining Defendants from any further violations of Plaintiff’s rights pursuant to the NY FCRA.

        ANSWER:         Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

        WHEREFORE, Plaintiff seeks judgment in Plaintiff’s favor and damages and equitable

relief against Defendants:

                1.      Awarding Plaintiff against each Defendant actual damages, statutory

                damages, punitive damages, costs and reasonable attorney’s fees pursuant to 15

                U.S.C. § 1681n and § 1681o and NY GBL §380-l and §380-m;

                2.      Ordering Defendants:

                        a.      to immediately and permanently (i) delete all inaccurate information

                        from Plaintiff’s credit reports and files, and (ii) cease reporting the

                        inaccurate information to any and all persons and entities to whom

                        Defendants report consumer credit information; and




                                              Page 21 of 25
Case 1:18-cv-06460-SJ-CLP Document 14 Filed 12/10/18 Page 22 of 25 PageID #: 60



                       b.      to send updated and corrected credit report information to all

                       persons and entities to whom Defendants have reported inaccurate

                       information about Plaintiff within the last three years;

                3.     Enjoining Defendants from violating Plaintiff’s NY FCRA rights; and

                4.     Such other and further relief as may be necessary, just, and proper.

        ANSWER:        Trans Union denies that Plaintiff is entitled to any damages, costs, fees or

other relief from or against Trans Union.

                                 DEMAND FOR JURY TRIAL

        Pursuant to Federal Rule of Civil Procedure 38, Plaintiff demands a trial by jury as to all

issues so triable.

        ANSWER:        Trans Union denies that the statements contained in this paragraph require

a response from Trans Union.

                                  AFFIRMATIVE DEFENSES

        1.      Plaintiff has failed to state a claim against Trans Union upon which relief may be

granted.

        2.      Plaintiff’s state law and common law claims are pre-empted by the Fair Credit

Reporting Act, 15 U.S.C. § 1681, et seq.

        3.      Trans Union’s reports concerning Plaintiff were true or substantially true.

        4.      Trans Union has at all times followed reasonable procedures to assure maximum

possible accuracy of its credit reports concerning Plaintiff.

        5.      Plaintiff’s claims are barred, in whole or in part, by the applicable statute of

limitations.




                                             Page 22 of 25
Case 1:18-cv-06460-SJ-CLP Document 14 Filed 12/10/18 Page 23 of 25 PageID #: 61



         6.    Plaintiff’s claims are barred, in whole or in part, by 15 U.S.C. §§ 1681h(e) and/or

1681t.

         7.    At all relevant times, Trans Union acted within the absolute and qualified privileges

afforded it under the FCRA, the United States Constitution, applicable State Constitutions and the

common law.

         8.    Plaintiff’s claims are barred, in whole, or in part, by the equitable theories of

estoppel, waiver and laches.

         9.    Plaintiff has failed to take reasonable steps to mitigate her damages, if any.

         10.   Plaintiff’s damages are the result of acts or omissions committed by Plaintiff.

         11.   Plaintiff’s damages are the result of acts or omissions committed by the other

parties over whom Trans Union has no responsibility or control.

         12.   Plaintiff’s damages are the result of acts or omissions committed by non-parties to

this action over whom Trans Union has no responsibility or control.

         13.   Any claim for exemplary or punitive damages asserted by Plaintiff violates Trans

Union’s rights under the Due Process and Excessive Fines clauses of the Fifth, Sixth, Eighth and

Fourteenth Amendments to the United States Constitution and the analogous provisions of

applicable State Constitutions and under the First Amendment of the United States Constitution

and the analogous provisions of applicable State Constitutions.

         14.   Trans Union reserves the right to assert additional defenses as may become

apparent through additional investigation and discovery.




                                            Page 23 of 25
Case 1:18-cv-06460-SJ-CLP Document 14 Filed 12/10/18 Page 24 of 25 PageID #: 62



       WHEREFORE, Defendant Trans Union, LLC, by counsel, denies that Plaintiff is entitled

to judgment or to any of the relief sought, and respectfully requests that judgment be entered in its

favor and against Plaintiff on all counts set forth in the Complaint, and that Trans Union, LLC, be

awarded its costs incurred in defending this action, along with such other relief as this Court deems

equitable and just.

Date: December 10, 2018                                 Respectfully submitted,



                                                        /s/ Camille R. Nicodemus
                                                        Camille R. Nicodemus, Esq. (NY# 2807451)
                                                        Schuckit & Associates, P.C.
                                                        4545 Northwestern Drive
                                                        Zionsville, IN 46077
                                                        Telephone: (317) 363-2400
                                                        Fax: (317) 363-2257
                                                        E-Mail: cnicodemus@schuckitlaw.com

                                                        Counsel for Defendant Trans Union, LLC
                                                        and Trans Union Rental Screening
                                                        Solutions, Inc.




                                             Page 24 of 25
Case 1:18-cv-06460-SJ-CLP Document 14 Filed 12/10/18 Page 25 of 25 PageID #: 63



                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing has been filed electronically

on the 10th day of December, 2018. Notice of this filing will be sent to the following parties by

operation of the Court’s electronic filing system. Parties may access this filing through the Court’s

electronic filing.

 Adam G. Singer, Esq.
 asinger@adamsingerlaw.com

        The undersigned further certifies that a true copy of the foregoing was served on the

following parties via First Class, U.S. Mail, postage prepaid, on the 10th day of December, 2018,

properly addressed as follows:

 None



                                                        /s/ Camille R. Nicodemus
                                                        Camille R. Nicodemus, Esq. (NY# 2807451)
                                                        Schuckit & Associates, P.C.
                                                        4545 Northwestern Drive
                                                        Zionsville, IN 46077
                                                        Telephone: (317) 363-2400
                                                        Fax: (317) 363-2257
                                                        E-Mail: cnicodemus@schuckitlaw.com

                                                        Counsel for Defendant Trans Union, LLC
                                                        and Trans Union Rental Screening
                                                        Solutions, Inc.




                                             Page 25 of 25
